Citation Nr: 1755968	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-45 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for a cervical spine disorder since January 29, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In December 2014, March 2016, January 2017, and July 2017, the Board remanded the claim for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

The Board notes that the July 2017 remand explained an issue with the rating of the cervical spine disorder regarding conflicting RO statements, and instructed the RO to readjudicate the claim.  The RO complied with the remand instruction, and rated the cervical spine disorder as 20 percent disabling.  See September 2017 Rating Decision.  The issue now before the Board, as reflected on the title page, is whether the Veteran is entitled to a rating in excess of 20 percent for a cervical spine disorder since January 29, 2007.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran underwent a VA examination to evaluate his cervical spine disability in March 2017.  During that examination, the Veteran underwent initial and repetitive use range of motion testing of his cervical spine.  Additionally, the examiner provided a "Corriea" statement, indicating pain on passive and non-weight bearing range of motion testing.  However, the examiner indicated being unable to describe motion loss during a flare of disability as the Veteran did not have a flare at the time of examination.  This examination report must be returned as inadequate for rating purposes pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since July 2017.

2.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his cervical spine disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran to describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the thoracolumbar disorder.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claim.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

